Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-18-00771-CV

                                      Gail GILLETTE,
                                          Appellant

                                              v.

                                     Stephen GRAVES,
                                          Appellee

                 From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CI03140
                         Honorable Richard Price, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the opinion and judgment issued by
this court on November 20, 2019, are WITHDRAWN. The judgment of the trial court is
REVERSED, and this case is REMANDED to the trial court for proceedings consistent with this
opinion. It is ORDERED that Appellant Gail Gillette recover her costs on appeal from Appellee
Stephen Graves.

       SIGNED March 4, 2020.


                                               _____________________________
                                               Irene Rios, Justice